APPENDIX A TO THE CUSTODIAN AGREEMENT BETWEEN HOTCHKIS AND WILEY FUNDS AND BROWN BROTHERS HARRIMAN & CO. Dated as of November 17, 2010 The following is a list of Funds/Portfolios for which the Custodian shall serve under a Custodian Agreement dated as of October 10, 2001, as amended (the “Agreement”). HOTCHKIS AND WILEY LARGE CAP VALUE FUND HOTCHKIS AND WILEY MID-CAP VALUE FUND HOTCHKIS AND WILEY SMALL CAP VALUE FUND HOTCHKIS AND WILEY VALUE OPPORTUNITIES FUND1 HOTCHKIS AND WILEY DIVERSIFIED VALUE FUND2 HOTCHKIS AND WILEY HIGH YIELD FUND HOTCHKIS AND WILEY CAPITAL INCOME FUND IN WITNESS WHEREOF, each of the parties hereo has caused this APPENDIX A to be executed in its name and on behalf of each such Fund/Portfolio. HOTCHKIS AND WILEY FUNDS /s/ Anna Marie Lopez Anna Marie Lopez President BROWN BROTHERS HARRIMAN & CO. /s/ James R. Kent James R. Kent Managing Director 1 Formerly Hotchkis and Wiley All Cap Value Fund 2 Formerly Hotchkis and Wiley Core Value Fund
